DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 06/02/2022 are acknowledged. Claims 1-14 are pending, claims 6-14 are withdrawn, included in the prosecution.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1-5) in the reply filed on 06/02/2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 has been considered by the examiner in this case.
Priority
	This application, filed 02/08/2019 is a 371 of PCT/KR2017/008620 filed on 08/09/2017 that claims priority from foreign applications KR10-2016-0101255 filed 08/09/2016; KR10-2017-0100358 filed 08/08/2017; KR10-2017-0100356 filed 08/08/0217; KR10-2017-0100357 filed 08/08/2017; and KR10-2017-0100359 filed 08/08/2017. Priority for the current claims is found.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing, S. et al., (JACS, 2010, previously presented).
	Xing discloses Janus nanoclusters made of a core-shell of gold and silver and an outer radially located coating of polyaniline, compare instant claims 1-3. (See title, abstract, and figures 1-2.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xing, S. et al., (JACS, 2010, previously presented) in view of Fan, M., et al., (Royal Soc. Chem. 2013).
	Xing teaches Janus nanoclusters made of a bimetallic core-shell of gold and silver and an outer radially located coating of polyaniline, compare instant claims 1-3. (See title, abstract, and figures 1-2.) Xing teaches that such particles provide for unique optical and catalytic properties. (See page 9537, paragraph 2.)
Xing does not teach including a further Raman dye for SERS imaging.
Fan teaches adsorbing Raman dyes such as oxazine, Nile Blue A, 4-hydroxythiophenol, and thiophenol to the surface of gold silver bimetallic nanoparticles in order to observe surface enhance Raman scattering (SERS) from these probes.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further include further Raman dyes such as the oxazine, Nile Blue A, 4-hydroxythiophenol, or thiophenol taught by Fan in the bimetallic gold and silver particles of Xing in order to allow for optical detection of the particles. One of ordinary skill in the art would have been motivated to improve the bimetallic silver gold nanoparticles of Xing in order to allow for improved optical detection of the particles using SERS imaging given the teachings of Fan that by including Raman dyes on the surface of bimetallic silver gold nanoparticles one can increase their SERS signal. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the particles of Xing and Fan are both gold silver bimetallic nanoparticles and Fan teaches that adsorbing dyes to such particles provides for increased SERS signals.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618